 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10                                         FRESNO DIVISION
11   E. & J. GALLO WINERY, a California            CASE NO. 1:17-CV-01709-EPG
     corporation; GALLO GLASS COMPANY, a
12   Nevada Corporation;                           ORDER GRANTING DEFENDANT AND
                                                   COUNTERCLAIMANT STRATEGIC
13                      Plaintiff,                 MATERIALS, INC.’S REQUEST TO SEAL
                                                   CERTAIN DOCUMENTS
14         v.
15   STRATEGIC MATERIALS, INC., a Delaware
     corporation;
16
                        Defendant.
17
     STRATEGIC MATERIALS, INC., a Delaware
18   corporation,
19                      Counterclaimant,
20         v.
21   E. & J. GALLO WINERY, a California
     corporation,
22
                        Counterdefendant.
23

24

25

26
27

28


                   ORDER GRANTING STRATEGIC MATERIALS, INC.’S REQUEST TO SEAL
                                 CASE NO. 1:17-CV-01709-AWI-EPG
               1          Having considered Defendant Strategic Materials, Inc.’s (“SMI’s”) Request to Seal Certain
               2   Documents submitted as exhibits to the Declaration of Nathan Powell in Support of Defendant’s
               3   Motion to Strike Expert Opinions Based on Undisclosed Damages Claims (the “Powell
               4   Declaration”), the August 17, 2018 Protective Order in the above-captioned matter (Dkt. No. 37), and
               5   the papers filed with this Request, the Court finds that Exhibits T (GALLO_00016357), U
               6   (GALLO_00015607), and V (GALLO_00015608) to the Powell Declaration include confidential and
               7   commercially sensitive information that warrants permanent sealing from the general public until,
               8   and only if, otherwise ordered by this Court.
               9          Therefore, the Request to Seal Certain Documents is hereby GRANTED.
           10      IT IS SO ORDERED.
           11
                      Dated:     June 20, 2019                             /s/
           12
                                                                    UNITED STATES MAGISTRATE JUDGE
           13

           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28

Gibson, Dunn &
                                                                    2
Crutcher LLP
                                   ORDER GRANTING STRATEGIC MATERIALS, INC.’S REQUEST TO SEAL
                                                 CASE NO. 1:17-CV-01709-AWI-EPG
